DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         DELORIS WILLIAMS,
                             Appellant,

                                    v.

              DEPARTMENT OF MANAGEMENT SERVICES,
                    DIVISION OF RETIREMENT,
                            Appellee.

                              No. 4D20-2108

                               [May 6, 2021]

   Appeal from the Department of Management Services, Division of
Retirement; L.T. Case Nos. 19-5499 and DMS-20-0046.

  Deloris Williams, Riviera Beach, pro se.

  William Chorba, General Counsel, Rebekah A. Davis, Deputy General
Counsel, and Ladasiah Jackson Ford, Assistant General Counsel,
Department of Management Services, Tallahassee, for appellee.

PER CURIAM.

  Affirmed.

GROSS, GERBER and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.